   Case: 3:17-cr-00071-WHR Doc #: 82 Filed: 04/19/19 Page: 1 of 2 PAGEID #: 626



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,                       :

              Plaintiff,                        :             Case No. 3:17-CR-71

       vs.                                      :
                                                              Judge Walter H. Rice
LAITH WALEED ALEBBINI,                          :

              Defendant.                        :

______________________________________________________________________________

       UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE REPLY
______________________________________________________________________________

       Laith Alebinni, through counsel, respectfully requests a one-week extension in which to

file its reply to the government’s sentencing memorandum. The current deadline is Friday, April

19, 2019. The new deadline would be Friday, April 26, 2019. This extension would not impact

sentencing, which is currently set for May 16, 2019.

                                                       Respectfully submitted,

                                                       DEBORAH L. WILLIAMS
                                                       FEDERAL PUBLIC DEFENDER


                                                       s/Thomas W. Anderson, Jr.
                                                       Thomas W. Anderson, Jr (0073138)
                                                       Office of the Federal Public Defender
                                                       1 South Main Street, Suite 490
                                                       Dayton, Ohio 45402
                                                       (937) 225-7687
                                                       Thomas_Anderson@fd.org

                                                       Attorney for Defendant
                                                       Laith Waleed Alebbini
   Case: 3:17-cr-00071-WHR Doc #: 82 Filed: 04/19/19 Page: 2 of 2 PAGEID #: 627




                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was served upon Vipal Patel, Assistant United
States Attorney, on the date same was filed.

                                                     s/Thomas W. Anderson, Jr.
                                                     Thomas W. Anderson, Jr.
